Citation Nr: 0623864
Decision Date: 08/08/06	Archive Date: 01/18/07

Citation Nr: 0623864	
Decision Date: 08/08/06    Archive Date: 08/18/06

DOCKET NO.  00-14 274	)	DATE AUG 08 2006
	)
	SUPPLEMENTAL DECISION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether the appellant was provided preadjudicatory notice 
that fulfilled the requirements of 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) (2005).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to March 
1946, and died in October 1999.  The appellant is his 
surviving spouse.

This case first came before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision in 
which the Chicago, Illinois, Regional Office (RO) of the 
Department of Veterans Affairs (VA) denied service connection 
for the cause of the veteran's death.  In December 2000, the 
Board remanded this case.  In a decision dated May 23, 2002, 
the Board denied the appellant's claim.  That determination 
was appealed to the United States Court of Appeals for 
Veterans Claims (Court).  By a decision dated April 14, 2005, 
the Court affirmed the Board's decision; however, on April 5, 
2006, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) reversed the Court's decision and 
remanded the case to the Court.  In an Order issued on June 
15, 2006, the Court remanded the case to the Board, with 
instructions that the Board issue a determination, and 
provide a supplemental statement of reasons or bases in 
support of the Board's determination, on the question that is 
set forth on the title page of this decision.

The Board notes that this supplemental decision pertains 
solely to the issue identified on the first page of this 
decision, and does not address the merits of the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death.


FINDINGS OF FACT

1.  On March 15, 2001, VA issued a letter to the appellant, 
and her then representative, which provided notice of the 
information and medical and/or lay evidence, not previously 
provided to VA, that was necessary to substantiate the claim, 
and indicated which portion of that information and evidence 
was to be provided by the appellant and which portion the VA 
would attempt to obtain on behalf of the appellant.

2.  In a January 16, 2002 Supplemental Statement of the Case 
(SSOC) adjudicatory action, VA readjudicated the claim.


CONCLUSION OF LAW

The appellant was provided preadjudicatory notice, issued on 
March 15, 2001, that fulfilled VA's notice requirements as 
prescribed by the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This supplemental decision is promulgated to comply with the 
June 15, 2006 Order of the Court to determine whether or not 
VA provided preadjudicatory notice (with regard to the issue 
of entitlement to service connection for the cause of the 
veteran's death) that complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), and to 
provide reasons or bases in support of the determination.

As indicated above, the statutory and regulatory provisions 
that are pertinent to this discussion are 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), respectively.  The 
provisions of 38 U.S.C.A. § 5103(a) stipulate that, "[u]pon 
receipt of a complete or substantially complete application, 
the Secretary shall notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of that 
notice, the Secretary shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, the Secretary, in 
accordance with section 5103A of this title and any other 
applicable provisions of law, will attempt to obtain on 
behalf of the claimant."  The provisions of the implementing 
regulation, 38 C.F.R. § 3.159(b), specify, in addition to the 
requirements set forth in the statute, that "VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  Section 
3.159(b) also provides that "[i]f VA receives an incomplete 
application for benefits, it will notify the claimant of the 
information necessary to complete the application ... .

On March 15, 2001, the VA issued a letter to the appellant, 
and her then representative, to comply with VA's notice 
obligations under the VCAA.  No other VCAA notice letter is 
of record.  Thus, the Board must determine whether the March 
15, 2001 letter from VA to the claimant constituted 
preadjudicatory notice that satisfied 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) notice requirements as outlined 
above.  The Board finds that it does.  

Initially, the Board notes that the first two sections of the 
March 15, 2001 letter, entitled "VA's Duty To Notify You 
About Your Claim," and "VA's Duty To Assist You In 
Obtaining Evidence For Your Claim," respectively, are 
prefatory, and are intended only to generally set forth the 
purpose of the letter.  These sections advise the appellant 
as to VA's notice and duty to assist obligations under VCAA, 
and what action it may take with regard to the development of 
her claim.  

More critical to this analysis are the sections entitled 
"What Must The Evidence Show To Establish Entitlement?," 
What Has Been Done To Help With Your Claim?," and "What 
Information Or Evidence Do We Still Need From You?".  These 
sections pertain specifically to the appellant's claim.  In 
the section entitled "What Must The Evidence Show To 
Establish Entitlement?," the appellant was advised with 
particularity as to the elements whereby service connection 
for the cause of the veteran's death can be established, and 
the evidence (death certificate, service medical records, 
medical opinions) whereby this can be accomplished.  While, 
as the appellant's representative argues, this section refers 
to evidence and information that VA already had in its 
possession, such as the veteran's death certificate, it 
nonetheless satisfies 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) in that it sets forth in detail the nature and 
type of the evidence that would establish entitlement for 
service-connected death benefits.  The provision of notice as 
to the relevancy of evidence, including the death certificate 
and service medical records, which were already of record, 
did not negate the sufficiency of such notice.  In other 
words, the Board finds that inclusion of excess notice in 
this case does not equate to insufficient notice.

In the section entitled "What Has Been Done To Help With 
Your Claim?," the appellant was advised, with specificality, 
as to which health care providers had been requested by VA to 
furnish copies of treatment records of the veteran.  While 
the appellant's representative has argued that informing the 
appellant of what VA did to assist her is not notice to her 
of information or evidence that had not previously been 
submitted to VA that was necessary to substantiate her claim, 
pursuant to 38 U.S.C.A. § 5103(a), it must be pointed out 
that this is not the intent of that particular section; 
rather, it is obviously meant to advise her as to what 
evidence has already been requested (that is, as the title of 
the section indicates, "what has been done").  

It was the intent of the next section, "What Information Or 
Evidence Do We Still Need From You?" to advise the appellant 
as to what information or evidence was still needed to 
substantiate her claim.  In this section, she was told that 
she was to submit any additional evidence that supported her 
claim; the nature of such evidence had been discussed 
previously, in the section that set forth the elements 
required to establish entitlement to service-connected death 
benefits ("What Must The Evidence Show to Establish 
Entitlement?")  In addition to the information that she had 
been previously provided, she was also advised that such 
evidence could include treatment records, statements from 
those who accorded the veteran treatment, or lay statements.  

The appellant's representative alleges that this section 
failed to advise the appellant with adequate specificity as 
to the evidence she needed to submit with regard to her 
particular claim.  The Board, however, finds that this 
section clearly notified the appellant of the nature of the 
evidence she was to submit.  It must be pointed out that the 
various portions of this letter do not exist independently of 
one another, but instead that these portions, and the letter 
itself, are to be read as an integrated entity.  As noted 
above, other sections of the letter identified the elements 
needed to establish entitlement to the benefits sought, the 
types of evidence that would demonstrate that those elements 
were present, and the evidence that had been received as of 
that date.  Advising the appellant that she was to submit 
additional evidence that would support her claim provides her 
with sufficient notice of what evidence was needed, and what 
could be provided.

The Board must also point out that any attempt by VA to 
identify the evidence that should be obtained with case-
unique specificity could be counter-productive, in that such 
notice could preclude the submission or solicitation of 
evidence not anticipated, or known to be potentially 
available and outstanding, on VA review.  By advising the 
appellant that she could submit "any additional evidence," 
VA did not raise the possibility that she could believe that 
certain evidence may not be probative or otherwise not 
pertinent to her claim.  Likewise, VA did not raise the 
possibility that avenues of inquiry into additional forms of 
evidence would be precluded.  A VCAA notice letter that was 
overly specific to a particular claim could, in effect, 
hinder development of the case.

In the Court's June 2006 Order, the Board was instructed to 
ascertain whether the appellant was provided preadjudicatory 
notice that fulfilled the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) (2005).  For the reasons 
and bases stated above, the Board has determined that she was 
provided with notice in a form that enabled her to understand 
the process, the information that was needed, and who will be 
responsible for obtaining that information.  The Board 
accordingly finds that she was provided with notice that 
fulfilled the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) (2005).  Next, the Board must determine 
whether the timing of the March 15, 2001 VCAA notice letter 
constituted "preadjudicatory" notice.

Review of the record reveals that the appellant was not 
provided VCAA notice that fulfilled the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) prior to the 
initial adjudication of the claim for service connection for 
the cause of the veteran's death by a rating decision in 
December 1999.  The Board is of course aware of the Court's 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), 
which held that compliance with 38 U.S.C.A. § 5103 required 
that the VCAA notice requirement be accomplished prior to an 
initial unfavorable agency of original jurisdiction (AOJ) 
decision.  Since the VCAA was not enacted until November 
2000, furnishing the veteran with VCAA notice prior to the 
adjudication in December 1999 was clearly both a legal and a 
practical impossibility.  Nevertheless, because the March 15, 
2001 VCAA notice in this case was not provided to the veteran 
prior to the initial AOJ adjudication in December 1999 
denying the claim, the timing of the notice does not comply 
with the express requirements of the law as found by the 
Court in Pelegrini.  While the Court did not address whether, 
and, if so, how, the Secretary can properly cure a defect in 
the timing of the notice, it did leave open the possibility 
that a notice error of this kind may be non-prejudicial to a 
claimant.  There is no basis for concluding that harmful 
error occurs simply because a claimant receives VCAA notice 
after an initial adverse adjudication.  Indeed, VA's General 
Counsel has held that the failure to do so under such 
circumstances does not constitute error.  See VAOGCPREC 7-
2004.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice was harmless error.  While the 
notice provided to the appellant was not provided prior to 
the first AOJ adjudication of the claim, after the March 15, 
2001 VCAA notice was provided, the case was readjudicated in 
a Supplemental Statement of the Case issued to the appellant 
and her representative on January 16, 2002.  It is argued on 
behalf of the appellant that, under the provisions of 38 
C.F.R. § 19.31 (2005), the January 16, 2002 adjudicatory 
action contained in the Supplemental Statement of the Case 
issued that date cannot constitute "readjudication" of the 
claim for service connection for the cause of the veteran's 
death, so as to render the March 15, 2001 VCAA notice letter 
"preadjudicatory."  However, contrary to such assertion, 
the language of 38 C.F.R. § 19.31(a) specifically 
contemplates that a Supplemental Statement of the Case may be 
used to announce a decision by the AOJ if such issue had been 
previously addressed in a Statement of the Case.  In this 
case, the issue of entitlement to service connection for the 
cause of the veteran's death had been previously addressed in 
a Statement of the Case issued on June 2, 2000.  Further, the 
March 15, 2001 notice was provided by the AOJ prior to the 
transfer and certification of the case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

In view of the foregoing, the Board finds that the March 15, 
2001 letter provided the appellant with every opportunity to 
submit evidence and argument in support of her claim, and to 
respond to VA notice.  Therefore, not withstanding Pelegrini, 
to decide the appeal would not be prejudicial error to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  




ORDER

The appellant was provided preadjudicatory notice, on March 
15, 2001, that fulfilled the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


Citation Nr: 0205040	
Decision Date: 05/23/02    Archive Date: 06/03/02

DOCKET NO.  00-14 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to March 
1946, and died on October 3, 1999.  The appellant is his 
widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1999 rating decision of the 
Regional Office (RO) that denied the appellant's claim for 
service connection for the cause of the veteran's death.  
When this case was before the Board in December 2000, it was 
remanded for additional development of the record.  As the 
requested actions have been accomplished, the case is again 
before the Board for appellate consideration.

In a statement dated in April 2002, it appears that the 
appellant's representative is raising a claim for dependency 
and indemnity compensation (DIC) benefits pursuant to 
38 U.S.C.A. § 1318 (West 1991 & Supp. 2001).  Since this 
matter was not developed or certified for appeal, it is 
referred to the RO for appropriate action.  The Board notes 
that there is currently a stay on all cases pertaining to DIC 
under 38 U.S.C.A. § 1318 regarding whether benefits could be 
paid if the veteran was "entitled to receive" total 
compensation benefits for ten years prior to death.



FINDINGS OF FACT

1.  At the time of the veteran's death, service connection 
was in effect for varicose veins of both legs, evaluated as 
50 percent disabling, and for residuals of a laceration of 
the anterior upper left tibia area, evaluated as 
noncompensable.  

2.  The veteran died in October 1999 of congestive heart 
failure and coronary artery disease.

3.  A heart disability was first manifested many years after 
service, and is not shown to be related to any incident of 
service.

4.  There is no competent medical evidence linking the 
veteran's fatal cardiovascular disease, which was first 
manifested many years after service, to service or his 
service-connected disabilities, including varicose veins; nor 
is there competent medical evidence establishing that his 
service-connected disabilities played any role in his death.


CONCLUSIONS OF LAW

A service-connected disability did not cause, or contribute 
substantially or materially to, the veteran's death.  
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (2001)



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legislation enacted during the course of this appeal has 
eliminated the well-grounded claim requirement, has expanded 
the duty of the Department of Veterans Affairs (VA) to notify 
the claimant and the representative, and has enhanced its 
duty to assist a claimant in developing the facts pertinent 
to the claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001).  Since these legislative 
changes serve to eliminate the "gatekeeping" function in 
the VA claims process imposed by the standard for a well-
grounded claim, see, e.g., Hensley v. West, 212 F.3d 1255, 
1260 (Fed. Cir. 2000), the Board is of the opinion that the 
new legislative changes are more favorable to the veteran.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
Thus, given that the changes articulated in the new 
legislation are less stringent than the function served by 
requiring a claimant to establish a well-grounded claim, the 
Board determines that no prejudice will result to the 
appellant by the Board's consideration of this matter.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).

The Board finds that VA has met its duty to notify and assist 
in the appellant's case.  She has not indicated that the 
veteran received any additional private medical treatment.  
The RO has obtained the veteran's VA medical treatment 
records.  Additionally, the RO obtained a medical opinion 
addressing the relationship between the veteran's service-
connected varicose veins and his death.  

The record discloses that the December 1999 rating decision 
provided the appellant with the reasons and bases for the 
denial of her claim.  The June 2000 statement of the case and 
the January 2002 supplemental statement of the case provided 
the appellant with the applicable law and regulations 
pertaining to service connection for the cause of the 
veteran's death.  These notification letters were sent to the 
appellant's latest address of record, and correspondence 
copies were mailed to the her accredited representative, the 
Disabled American Veterans.  These notifications were not 
returned by the United States Postal Service as 
undeliverable, see Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 
(1992) (discussing that the presumption of regularity of the 
administrative process applies to notices mailed by the VA)), 
and thus the Board concludes that the appellant, and her 
representative, have received these determinations.

Factual background

The service medical records are negative for complaints or 
findings pertaining to cardiovascular disease.  The 
cardiovascular system was evaluated as normal on the 
separation examination in March 1946.  Blood pressure was 
110/66.

The veteran was hospitalized at St. Therese Hospital 
beginning in March 1977.  It was reported that he had severe 
chest pain, and there was a questionable history of angina 
pectoris.  There were no definite signs of myocardial 
infarction, but the possibility of this could not be ruled 
out.  It was reported that an electrocardiogram revealed 
significant changes from the previous one in June 1976, which 
was completely normal.  The veteran related that he had been 
in good health without the knowledge of hypertension.  It was 
stated that he saw a private physician in July 1976 for a 
problem of twitching, fluttering and chest pain.  It was also 
noted that the physician had reviewed a chest X-ray study 
from 1962 that showed radiological evidence of left 
ventricular enlargement.  A follow-up chest X-ray study in 
1964 revealed a "hump" which became more pronounced, 
compared to the most current chest X-ray study in June 1976.  
The hospital report indicated that the veteran had no 
previous history of chest pain or symptoms suggestive of 
failure of left ventricular function.

The veteran was again hospitalized at St. Therese Hospital in 
February 1979.  He developed left chest pain at work, and was 
sent to the emergency room with considerable tachycardia.  
The diagnosis was left chest pain and tachycardia with 
associated cardio-gastric syndrome.

The veteran was admitted to St. Therese Hospital in November 
1979 for unrelated complaints.  It was indicated that the 
veteran had been seen in 1977 with chest pain and an inferior 
wall myocardial infarction.  The pertinent diagnosis was left 
chest pain associated with coronary sclerosis (old septal 
infarct). 

Additional VA and private medical records dated from 1979 to 
1999 have been associated with the claims folder.  The 
veteran was admitted to St. Clare Hospital in March 1990 for 
an elective cardiac catheterization and coronary angiography.  
He was identified as having significant two-vessel coronary 
disease involving the right coronary and the left anterior 
descending systems.  

In April 1990, the veteran was admitted to the University of 
Wisconsin Hospital with a two-year history of chest pain and 
angina with exertion and rest.  Hospital records reflect that 
the veteran related that he had experienced chest pain and 
dyspnea on exertion for twenty years.  It was also noted that 
the veteran had very bad varicose veins and that surgeons 
would have to look very carefully for a good usable segment 
of the saphenous vein.  During the hospitalization, the 
veteran underwent coronary bypass grafting times two.  The 
operation report indicates that the veteran had bilateral 
varicose veins with the exception of a small segment in the 
proximal aspect of the right thigh.  

VA medical records dated in May 1990 show that the veteran 
was status post coronary artery bypass graft times two in 
April 1990.  It was stated that he had four-vessel disease 
but at surgery only two veins could be obtained for grafting.  
It was noted that the records and operation report were not 
available. 

Records from the Monroe Clinic dated in July 1997 show that 
the veteran's past medical history was significant for angina 
and status post coronary bypass surgery that was supposed to 
be 4-vessel, but turned out to be 3-vessel surgery.  

VA medical records show that it was noted in July 1999 that 
the veteran had penile and scrotal edema secondary to chronic 
peripheral edema from congestive heart failure and peripheral 
vascular disease.  VA nursing home notes dated in September 
1999 reveal that the veteran had swelling in his genital area 
and lower extremities.  It was indicated that the swelling 
was due to an electrolyte imbalance secondary to congestive 
heart failure.  

The veteran was transferred from a VA nursing home to the VA 
hospital in September 1999, and he died in early October 
1999.  It was noted that he died secondary to 
cardiorespiratory arrest, with a long-standing history of 
congestive heart failure, coronary artery disease and chronic 
renal disease, and decompensated congestive heart failure and 
ischemic cardiomyopathy.

The death certificate shows that the veteran died in October 
1999 of congestive heart failure due to or as a consequence 
of coronary artery disease.  No other conditions were listed 
as contributing to his death.  

An autopsy was performed and revealed that the veteran had 
marked severe coronary artery disease affecting all three 
main branches including the bypass with up to 90 percent 
occlusion and superimposed thrombosis.  Multiple patchy 
myocardial fibrosis was seen as evidence of previous 
myocardial infarction.  Although there was no apparent signs 
of acute myocardial infarction, it could not be ruled out 
because an acute myocardial infarction occurring a few hours 
prior to death would have no discernible morphological 
changes macroscopically or microscopically.  It was stated 
that it was the most likely cause of the death.  It was 
concluded that coronary artery disease was the cause of 
death, and that the mode of death was hypotension secondary 
to acute heart pump failure.

At a hearing before the undersigned in November 2000, the 
appellant testified that when the veteran was being assessed 
for surgery, he was told that he was not a good candidate for 
the procedure since he had no usable veins in the lower 
extremities.  She added that the veteran's legs were swollen 
prior to his death.  (See November 15, 2000 hearing 
transcript.)

In August 2001, a VA cardiologist noted that he had been 
requested to review the claims folder.  Based on a review of 
the records, the physician noted that the veteran had several 
cardiac risk factors for coronary artery disease, including 
long-standing hypertension and diabetes, and that he had a 
myocardial infarction in 1977.  It was further reported that 
the veteran had successful two-vessel coronary bypass surgery 
in 1990.  The physician added that the veteran's left 
ventricular systolic function and renal function slowly 
deteriorated and he died of severe congestive heart failure 
and renal failure.  He also stated that he did not see any 
notes by cardiac surgeons stating the inability of bypasses 
due to varicosities of the veteran's leg veins.  It was noted 
that the veteran needed only two-vessel bypass, and that it 
was appropriately done.

In an addendum dated in September 2001, the VA physician who 
reviewed the file added that the veteran's coronary artery 
disease was more likely than not related to both his long-
standing smoking and hypertension.  Both were well documented 
in the medical literature to be associated with an increased 
incidence of coronary artery disease.  He added that it was 
less likely than not that the veteran's varicose veins 
impacted on his coronary artery disease either positively or 
negatively.

At the time of the veteran's death, service connection was in 
effect for varicose veins of both legs, evaluated as 50 
percent disabling, and for residuals of a laceration of the 
anterior upper left tibia area, evaluated as noncompensable.  
The combined schedular evaluation was 50 percent.

Analysis 

Service connection may be granted for disease or injury 
incurred in or aggravated by wartime service.  38 U.S.C.A. 
§ 1110 (West Supp. 2001).

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2001). 

Where a veteran served 90 days or more during a period of war 
and cardiovascular disease becomes manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.307, 3.309 (2001).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
the service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather, it must be shown that there 
was a causal relationship.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.

The service medical records are entirely negative for 
complaints or findings pertaining to cardiovascular disease.  
When the veteran was hospitalized at a private facility in 
March 1977, it was reported that a chest X-ray study in 1962 
showed evidence of left ventricular enlargement.  Thus, the 
earliest indication of any abnormalities of the 
cardiovascular system was approximately sixteen years 
following the veteran's discharge from service.  There is no 
medical evidence of record that would link the cardiovascular 
disability, first manifested many years after service, to 
service.

Rather, the appellant's main assertion is that the veteran's 
death was related to his service-connected varicose veins.  
It appears that she claims that the veteran was supposed to 
have four-vessel bypass surgery, but that, due to his 
varicose veins, only two-vessel surgery could be performed.  
In this regard, however, it is significant to point out that 
cardiac catheterization shortly before the surgery revealed 
only two-vessel coronary disease.  The Board concedes that it 
was reported as history at a VA outpatient clinic in May 
1990, and at a private facility in 1997, that the surgery was 
supposed to have been four vessels.  It must be observed, 
however, that this was not supported by the contemporaneous 
records.  

Finally, the Board emphasizes that the VA obtained an opinion 
from a cardiologist concerning the cause of the veteran's 
death and its relationship to his service-connected varicose 
veins.  Based on a review of the file, the physician 
concluded that the veteran's death was due to severe 
congestive heart failure and renal failure.  Significantly, 
the physician commented that there was no evidence that there 
was any inability to perform bypasses due to varicosities.  
He added that the veteran only needed two vessel bypass and 
that is what he received.  Finally, he opined that it was 
less likely than not that the veteran's varicose veins 
impacted his coronary artery disease either positively or 
negatively.

The only evidence supporting the appellant's claim consists 
of her statements, including her hearing testimony.  The 
United States Court of Appeals for Veterans Claims has held 
that if the determinative issue involves medical causation or 
a medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  Thus, the 
appellant's lay assertions to the effect that the veteran's 
death was related to service or his service-connected 
disabilities are neither competent nor probative of the issue 
in question.  In contrast, the medical evidence is of greater 
probative value and fails to support the appellant's claim.  
The Board concludes that the weight of the evidence is 
against the claim for service connection for the cause of the 
veteran's death.  


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

